Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-15-00758-CV

                  IN THE INTEREST OF K.A.D.K. and J.B.L.E., Children

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 14-10-0616-CVW
                    Honorable Melissa Uram-Degerolami, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal.

       SIGNED April 20, 2016.


                                               _____________________________
                                               Jason Pulliam, Justice